Citation Nr: 1342599	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure during service.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to September 1955 and from July 1956 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the RO.

In June 2013, the Veteran testified at the RO by way of videoconference technology at a hearing held before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file.

The Board remanded this appeal in September 2013.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for a clarifying medical opinion and additional testing.

The Veteran was afforded a VA examination in November 2012, pursuant to the a remand in September 2013.  The VA examiner noted a diagnosis of chronic obstructive pulmonary disease (COPD) secondary to smoking.  Specifically, the examiner indicated that COPD, coronary artery disease with a coronary artery bypass graft, and esophageal cancer treated surgically and with chemotherapy all contribute equally and significantly to the Veteran's current severe respiratory condition more so than his asbestos exposure in active service.

Additionally, a VA examiner in November 2013 concluded that there was no diagnosis of asbestosis and that in-service "pleurisy-like pain" was a noncontributory factor.  Rather, he opined that the Veteran's recent lung changes had been attributed to multiple episodes of pneumonia.  However, the examiner did not address VA pulmonary function testing performed in November 2013.

The November 2013 pulmonary function tests revealed findings that were consistent with severe obstructive and restrictive patterns as seen on spirometry.  It was also noted that lung volumes represented a restrictive defect. 

It is unclear whether the Veteran's current pulmonary disability is a result of asbestos exposure as there is evidence of restrictive lung patterns for which there is no clear diagnosis and etiology.  Finally, the pulmonologist indicated that an additional computer tomography scan would be beneficial to evaluate the Veteran's chest.  

Therefore, the Board concludes that additional examination, testing, and medical opinion are necessary.   

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of any currently identified  respiratory disorder to include whether he has any current lung disorder due to an asbestos-related disease.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed, to include X-ray studies relevant to the claims involving asbestos exposure.   

The VA examiner should provide an opinion as to each of the following:

(a) Is any demonstrated lung disorder manifested by a restrictive spirometry pattern reflective of an asbestos-related disease?

(b) Is it more likely than not, less likely than not, or at least as likely as not, that any current respiratory disability, to include any asbestos-related disease, is due to an event or incident of the Veteran's periods of active service to include as due to his claimed exposure to asbestos in service. 

The examiner should discuss the Veteran's service history as well as the post-service evidence, and any other pertinent risk factors for claimed asbestos-related disease or other respiratory disorders including post-service asbestos exposure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



